IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CLINTON TOWNSHIP                           :   No. 388 MAL 2019
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
                                           :   Court
THE ZONING HEARING BOARD OF                :
CLINTON TOWNSHIP AND TEEN                  :
CHALLENGE TRAINING CENTER, INC.            :
                                           :
                                           :
PETITION OF: TEEN CHALLENGE                :
TRAINING CENTER, INC.                      :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.